A.A. RODRIGUEZ, J.A.D.,
dissenting.
I dissent from the majority’s decision to reverse and remand for factfinding, “including a determination regarding Joseph’s status as a ‘family member.’ ” I would affirm.
The majority concludes that, “[t]he major flaw in the court’s determination, however, is the absence of any consideration regarding the reasonableness of Rhonda’s belief that she was entitled to use the [Camry].” I disagree that the judge did not consider that issue.
The judge issued a -written opinion finding that neither Joseph nor Rhonda had a “reasonable belief that [they were] entitled to use” the Camry. The judge began his opinion by stating, “the principal issue to be determined herein is whether Joseph Collins and/or Rhonda Collins his wife, had permission to drive the *92Camry.” The judge then discussed whether Joseph had a reasonable basis to believe that he had permission to drive the Camry. The judge expressly found that Joseph did not. In doing so the judge credited and cited the testimony of Doris that “nobody will ever drive any of my ears ever.” The judge also found, “the only time permission to drive a Spataro vehicle was asked, it was denied in no uncertain terms.” This was a reference to an occasion when Rhonda asked James for permission to drive his Lincoln to Trenton and was denied.1
I must emphasize that whether or not Joseph or Rhonda had a reasonable belief that they had permission to use the Camry is a factual determination. The judge resolved that factual dispute by finding that neither Joseph nor Rhonda had reason to believe they could drive the Camry. Although the judge made an express finding as to Joseph, it is implicit from the testimony that the judge accepted as credible that neither James nor Doris had given permission to Rhonda to drive the Spataro vehicles. Because the judge’s finding is supported by the proofs, it is binding on us. Rova Farms Resort, Inc. v. Investors Ins. Co., 65 N.J. 474, 484, 323 A.2d 495 (1974).
I also disagree with the majority’s decision not to follow the holding in St. Paul Ins. v. Rutgers Cas. Ins., 232 N.J.Super. 582, 557 A.2d 1052 (App.Div.1989). In St. Paul, another panel of this court held that clause A.8 applies to any person using the vehicle without permission including a family member because, “[o]f all the exclusions enumerated, [in Exclusion A], only paragraph 6 explicitly states that it does not apply to the named insured or any family member.” Thus, “[t]he exclusion at issue here is plain and unambiguous.” Id. at 586, 557 A.2d 1052. See also Ryan v. LCS, Inc., 311 N.J.Super. 618, 710 A.2d 1050 (App.Div. 1998), State Farm Mutual Auto. Ins. Co. v. Zurich Am. Ins. Co., 62 N.J. 155, *93299 A.2d 704 (1973); Campbell v. New Jersey Auto. Ins., 270 N.J.Super. 379, 637 A.2d 226 (App.Div.1994) (upholding the identical exclusion when applying it to deny coverage when a vehicle was stolen and ultimately involved in an accident injuring a victim).
Moreover, an analysis of the policy language reveals no ambiguity. Exclusion A.8. reads:
A. We da not provide Liability Coverage for any person (emphasis added):
8. Using a vehicle without a reasonable belief that that person is entitled to do
“Any person is not defined by the policy. In the absence of a definition in a policy, a term must be given its plain, ordinary and popular meaning.” Daus v. Marble, 270 N.J.Super. 241, 251, 636 A.2d 1091 (App.Div.1994). Where there is no ambiguity, a strained or distorted construction will not be applied. Yannuzzi v. U.S. Casualty Co., 32 N.J.Super. 373, 377, 108 A.2d 489 (App.Div. 1954), reversed on other grounds 19 N.J. 201, 115 A.2d 557 (1955). In fact, when the language of a provision is clear, rules of construction cannot be applied to disregard an exclusion. We find no ambiguity in the language of the A.8. exclusion. Last v. West American Ins. Co., 139 N.J.Super. 456, 460, 354 A.2d 364 (App.Div.1976).
In addition to the language we look to the design and purpose of the policy. Any exclusion must be examined and interpreted in light of its own design and intent as well as in view of objects and purposes of the policy as a whole. Capece v. Allstate Ins. Co., 88 N.J.Super. 535, 541, 212 A.2d 863 (Law Div.1965). There are nine exclusions in Exclusion section A of the Exclusions to Liability Coverage of the Rutgers policy. By the express language of the introductory sentence, this group of exclusions applies to “any person.” I find no support for the proposition that “any person” excludes family members. Exclusion A.6. expressly excludes family members, among others, from the full exclusion otherwise *94applicable to any person.2 If family members were not subject to the exclusion because they are not any person, then it would be unnecessary to expressly note they are not subject to Exclusion A.6. By implication we may conclude that family members are included in “any person” for purposes of Exclusion A.8.
I would therefore affirm the judgment in favor of Rutgers.

The judge cited to "transcript 85,” however there is no such transcript page number. The transcript of March 19, 1996 at page 11, lines 19 to 24 refers to Doris' testimony regarding Rhonda's request.


 This exclusion states that there is no coverage, with regard to any person: While employed or otherwise engaged in the "business” of:
a. selling;
b. repairing;
c. servicing;
d. storing; or
e. parking; vehicles ... This exclusion (A.6) does not apply to the ownership, maintenance or use of 'your covered auto’ by:
a. you;
b. any "family member;” or
c. any partner ...